Citation Nr: 0424602	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-11 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, claimed as a residual of exposure to Agent 
Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Newark, New Jersey, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which declined to reopen 
a claim for a skin condition secondary to Agent Orange 
exposure.  

In connection with this appeal, the veteran testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in December 2003.  A transcript of that hearing is 
associated with the claims file.  


FINDINGS OF FACT

1.  Entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange, was denied 
by a March 1989 Board decision.  

2.  Evidence submitted since the March 1989 Board decision is 
not so significant, by itself and in connection with evidence 
previously assembled, that it must be considered in order to 
fairly adjudicate the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a skin 
disorder, claimed as a residual of exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

In correspondence dated in June 2002, the RO notified the 
appellant and his accredited representative of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for a skin disorder, claimed as a residual of 
exposure to Agent Orange, with identification of the parties 
responsible for obtaining pertinent evidence.  In response to 
this letter, the veteran submitted an authorization to 
release his medical records from a private physician, dating 
from January 1986 to the present.  He also testified at a 
hearing before the undersigned Acting Veterans Law Judge 
during which he essentially repeated his prior contentions.  
The private treatment records have been obtained and no 
additional evidence that has not already been obtained has 
been identified with respect to this claim.  Moreover, the 
case was not transferred to the Board for adjudication until 
more than one year after the June 2002 letter was mailed and 
more than one year after the rating decision appealed from 
was promulgated.  Thus, as the appellant has been kept 
apprised of what he must show to prevail in his claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure, and was given adequate time to 
respond, there is no further duty to notify.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The duty to assist provisions of the VCAA do not apply until 
a previously denied claim has been reopened.  38 U.S.C.A. 
§ 5103A(f).  Regulations implementing the VCAA include a new 
definition of new and material evidence.  That provision, 
however, applies only to petitions to reopen filed on or 
after August 29, 2001.  Hence, it does not apply in the 
instant case.

New and material evidence

A claim which is the subject of a prior final decision may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  Evidence is new and material if it contributes 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, regardless of 
whether it changes the original outcome.  See Hodge, 155 F.3d 
at 1363.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  38 C.F.R. § 3.156(a).  As the 
veteran filed his claim prior to this date (August 3, 2001), 
the earlier version of the law remains applicable in this 
case.

In the September 2002 rating decision on appeal, the RO found 
that new and material evidence had not been submitted to 
reopen the veteran's service connection claim.  The Board, 
however, must make its own determination as to whether new 
and material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

In this case, the Board denied the veteran's claim for 
service connection for a skin disorder, claimed as a residual 
of exposure to Agent Orange, in a March 1989 decision.  

At the time of the March 1989 Board decision, the evidence 
consisted of service medical records, VA and private 
treatment reports, and VA examination reports (to include an 
examination for residuals of Agent Orange).  These records 
reflect that, during service, the veteran was treated for a 
rash of the groin in May 1969; however, the skin was normal 
upon separation examination in June 1970.  Initial post-
service finding of skin impairment, identified as a facial 
abscess, was in December 1986.  There was no diagnosis of 
chloracne and, upon VA examination for residuals of Agent 
Orange in February 1988, it was noted that the veteran's rash 
was not "the pustules" of chloracne.  

The March 1989 Board decision noted that the veteran's skin 
disorder treated during service was acute and transitory and 
was not related to a facial abscess or other symptomatology 
involving the skin which was first noted many years after he 
was separated from service.  The Board further noted that the 
veteran's current skin disorder is not chloracne and did not 
result from exposure to defoliants in Vietnam.  

The evidence added to the claims file since the March 1989 
Board decision includes a December 1996 report of VA 
examination for Agent Orange, private treatment records dated 
from August 2001 to February 2002, a July 2002 report of VA 
skin examination, and a transcript of the veteran's December 
2003 Travel Board hearing before the undersigned Acting 
Veterans Law Judge.  The December 1996 VA examination for 
Agent Orange reflects that the veteran had no rashes upon 
examination and includes a diagnosis of history of an 
acneiform like eruption, clear at this time.  The private 
treatment records include Surgical Pathology-Tissue 
Examination findings of focal parakeratosis of epidermis, 
superficial dermal granulation tissue, and subcutis.  The 
July 2002 report of VA skin examination reflects a diagnosis 
of widespread dermatitis, consistent with human 
immunodeficiency virus dermatitis.  The December 2003 Travel 
Board hearing testimony essentially reiterates the 
contentions offered by the veteran at the time of the March 
1989 decision of the Board.  

In this regard, it is noted that, during his December 2003 
Travel Board hearing, the veteran reported that he was in 
receipt of treatment by a private physician and, although the 
physician had told him that he did not know whether the cause 
of his skin condition was due to Agent Orange, the veteran 
felt that the physician was "trying to cover this mess up 
like the rest of the people."  Notwithstanding, the veteran 
stated that he would try to obtain an opinion as to the 
etiology of his skin disorder from this physician and, 
accordingly, the record was held open for 60 days in 
anticipation of this medical opinion.  However, the veteran 
has neither submitted a medical opinion in connection with 
this claim nor communicated with VA subsequent to his 
December 2003 Travel Board hearing.

Accordingly, the additional evidence submitted since March 
1989 is not material because it does not show that the 
veteran suffers from a skin disorder that was incurred in or 
aggravated by his military service (including exposure to 
Agent Orange).  This evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  As such, the Board concludes that the evidence 
submitted subsequent to the March 1989 decision of the Board 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and the veteran's application to reopen his claim 
of entitlement to service connection for a skin disorder, 
claimed as a residual of exposure to Agent Orange, must be 
denied.


ORDER

The claim of entitlement to service connection for a skin 
disorder as a residual of exposure to Agent Orange is not 
reopened.  


____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



